                                                    00063-KDB-DCK




Case 5:21-cr-00063-KDB-DCK Document 3 Filed 09/10/21 Page 1 of 7
Case 5:21-cr-00063-KDB-DCK Document 3 Filed 09/10/21 Page 2 of 7
Case 5:21-cr-00063-KDB-DCK Document 3 Filed 09/10/21 Page 3 of 7
Case 5:21-cr-00063-KDB-DCK Document 3 Filed 09/10/21 Page 4 of 7
Case 5:21-cr-00063-KDB-DCK Document 3 Filed 09/10/21 Page 5 of 7
                              9/10/2021




Case 5:21-cr-00063-KDB-DCK Document 3 Filed 09/10/21 Page 6 of 7
Case 5:21-cr-00063-KDB-DCK Document 3 Filed 09/10/21 Page 7 of 7
